Davis, J.:
It is insisted for the plaintiff that he purchased the note for value and without notice; that the note was negotiable, and there is a prima facie presumption of law in favor of every holder of a negotiable note to the extent that he is the owner of it, and that he took it for value, and before dishonor, in the regular course of business, and if there be fraud or illegality in the inception of it, the burden *298is upon the maker to show it. This proposition is supported by abundant authority, and'will not be controverted.' But the defendant says that there was evidence tending to rebut this presumption and fix the plaintiff with notice, and that he was not a bona fide purchaser for value and without notice, and that the Court erred in refusing to submit this evidence to the jury, and in instructing them that if they believed the statement made by the plaintiff that he paid value for the note before maturity, without notice of any fraud or equities, they should answer the issue “Yes.”
Was there any evidence of facts and circumstances within the knowledge of the plaintiff calculated to attract attention and put him upon his guard, and stimulate inquiry as to the character of the note which he purchased ? “ If so, it is well settled,” says Ruffin, C. J., in Bunting v. Ricks, 2 D. & B. Equity, 130, “that the person is affected with knowledge of all that the inquiry would disclose,” and this is reaffirmed in Hulbert v. Douglas, 94 N. C., 122.
We think that the testimony of the plaintiff himself shows facts that should have put him on inquiry. He was careful to make inquiry as to the solvency of the maker of the note. This was prudent; but when he was offered a note by a perfect stranger for $100 made by the defendant, whom he had, upon inquiry, ascertained to be perfectly solvent, for $125, payable six months after date, at a place named in his own town, which he knew to have no existence, and when he knew, as he did, that the note was given “ for some sort of a township right,” upon some sort of contract, he did not know what, would not ordinary prudence and a proper regard for the rights and interest of the debtor, whom he knew to be solvent, have suggested that he press his inquiry farther, and ascertain something about the character of the payee in the note, and why it was made payable at a place which he knew had no existence, as well as to have inquired as to the solvency of the maker of the note? Conceding *299in favor of the purchaser of negotiable paper before maturity, that the simple fact that he purchased from a stranger who sold for much less than its value, would not be sufficient. There was conflicting testimony, and we think his Honor erred in refusing to submit the question to the jury upon all the evidence. It was error to single out the testimony of the plaintiff and tell the jury that if they believed his statement they must answer the issue “ Yes.” Long v. Hall, 97 N. C., 286; State v. Rogers, 93 N. C., 523, and cases cited.
Error.
Merrimon, C. J., and Shepherd, J.. dissented.